Title: John Adams to Thomas Boylston Adams, 30 January 1801
From: Adams, John
To: Adams, Thomas Boylston


				
					Mon cher Fils—
					Washington January 30. 1801
				
				On a lu, Tabius, avec beaucoup de plaisir. Il est tres Sage tres Scavant et tres elegant.— The Article he vindicates is now well understood here and is I believe universally allowed to be no Violation of our Engagements with any other power.— Even higher and Stronger ground is taken by Some of the ablest Lawyers and it is even contended that We had a right to go back to the Statu quo, and revive the old Treaties in toto without any Injury to England. of this I need not give any Opinion.
				It is now generally understood and agreed, that there is nothing inconsistent with the most Scrupulous good faith, in the Convention. Our Honor is therefore untouched. The mutual restitution of ships is greatly in our favour. The Insurgente is the only one to be restored. She is but a Baggatelle, if she is any thing. There is too much reason to fear she is lost. The Berceau having been taken after the date of the Treaty must be restored by a Stipulation in it.
				The most mortifying thing and the only one painfull to me is the relinquishment of the demand for Compensation for Spoliations. To Strike out that Article would not mend this defect. it would make it worse.
				The only Question is whether it is our Interest to ratify the Convention. I have no Scruple in saying I think it is, and that without Conditions. I See nothing in it, but what will be forever a salutary regulation with France and England too. It is a fundamental Principle of American Policy to place these two powers on a footing of perfect Equality. That is my opinion and I reco[mmend it] to you as a Maxim thro Life. Votre [Amie]     [the far]mer of stony field.
			